          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

DERRICK L. JOHNSON-BEY
ADC #110079                                            PETITIONER

v.                      No. 5:19-cv-150-DPM

WENDY KELLEY, Director, Arkansas
Department of Correction; and
DOES, Unknown Officers and Officials                RESPONDENTS

                            JUDGMENT
     Johnson-Bey's petition is dismissed with prejudice.



                                D .P. Marshall Jr.
                                United States District Judge
